Per Curiam. Replevin, brought by appellee for the brick, sheds and lumber in a brick yard owned by appellant, but which had been operated by C. S. Ripley. Pleas, non cepit, non detmet and property in the defendant. Trial by court, and finding and judgment for plaintiff for one cent damages and the costs. In August, 1884, Ripley gave plaintiff a chattel mortgage upon the property in controversy and other of the same kind, together with a mare, colt, harness and all other personal property in the yard used in the business. In October, a Constable took the property under the mortgage, for plaintiff, left it in possession of a third party, who was employed in the yard, and fifteen days thereafter, on notice by posting, sold it to plaintiff, who bought at the z*equest of Ripley, for the mortgage debt and costs. The operation- of the yard ceased when the Constable took the property, but little if any other apparent change was made.- Upon the purchase by plaintiff he left or put Ripley in charge, as agent, who made sales from time to time and accounted therefor to plaintiff. In July, 1885, the property in controversy still remaining in the yard and in such possession of Ripley as is above stated, the defendant took a judgment by confession against him, and under the execution thereon the Shez-iff levied upon and took it. It consisted of brick, burnt and unbumt, and in and out of .the kiln. Plaintiff had taken away and sold the mare, colt, buggy and some of the brick. Defendant was not a creditor of Ripley when the mortgage was given or when the sale was made to plaintiff, and before he took this judgment was informed of the sale to plaintiff. But he, nevertheless, directed the levy of his execution upon what remained in the yard, and claims that there was no sufficient delivery to plaintiff. It was a close question, but almost every case of this kind presents on its trial peculiar features modifying the effect of testimony as it appeal's on paper*, which we do not see, or can not rightly appreciate. Only a general rule, and a vez'y general one, can be laid down to guide the tz'iezv Each case stands by itself, upon its own circumstances. The tidal judge, who saw and heard the witnesses and had the benefit of all the suggestions of counsel upon the motion for a new trial, was better prepared than we can be to weigh the evidence. Quite a number of legal propositions submitted by the defendant were refused, but all that were substantial were embz’aced in those held; we can not indicate any clear error for which the judgment should be reversed. Judgment affirmed.